Opinion by
Mr. Justice Kephart,
Ralph Clemson met his father Daniel in the vaults of a Pittsburgh bank where each owned a safe-deposit box. The son placed in his father’s box an envelope endorsed by him “Property of Richard E. Clemson 1434 C. & A.,” and said to his father, “This is for Richard,” who was a minor son of Ralph. The envelope contained valuable mining stock (1434 shares of the Calumet & Arizona Mining Company) duly endorsed in blank by Ralph and witnessed. It remained in Daniel’s box, with the stock therein, inaccessible to Ralph, until the latter’s death. The stock certificates were not transferred on the books of the company; Ralph received and- used the dividends *3paid thereon until he was disabled, when his father Daniel received and made similar application of them. Ralph’s representatives now claim the stock as an uncompleted gift. The grandfather, as Richard’s guardian, resists this, and, from the judgment in an amicable action of replevin, terminating favorably to the grandson, this appeal was taken.
The sole question for us to determine is, Was there a valid gift during the father’s life? To make a valid gift inter vivos there must be a clear, satisfactory and unmistakable intention of the giver to part with and surrender dominion over the subject of the gift with an intention to invest the donee with the right of disposition beyond recall, accompanied by an irrevocable delivery, actual or constructive: Reese v. Trust Co., 218 Pa. 150; Sullivan v. Hess, 241 Pa. 407. In determining whether there was a valid gift we must confine our inquiry to what transpired at the time the gift was supposed to have been made, in this case in the bank vaults; if the gift was completed, nothing that happened thereafter without the donee’s consent will invalidate it; if the intention is not clearly manifest, subsequent acts may aid in clarifying that intention. Words, phrases and acts must receive their usual and accepted meaning without strained inferences or constructions. In applying these principles to the case, we find no difficulty in determining this to be a valid gift.
If A should meet B on the street and hand him a package with the remark “This is for your son C,” and walk on, it is quite clear that A intended the package for C, and that B was the custodian for C for the purpose of delivery. B would not likely, and could not properly, hand it back to A later on without C’s consent; particularly is this true if A had endorsed on the package that this was the property of C. What difference does it make as to C’s ownership if B, for safe keeping, puts the package in his own safety-deposit box or in his safe in his house? Or how does the fact of A’s placing the *4package directly in B’s deposit box, alter tbe intention to make it C’s property any more than had it been placed by bim in a buggy or automobile? Tbe intention and delivery were complete. A could not force a redelivery and bis representatives bave no higher right. In whatever aspect we may regard B, whether as tbe agent of tbe donee or tbe custodian of tbe property for bim, it does not destroy tbe vested character of tbe donee’s gift. It is immaterial whether a gift is made to tbe donee personally or to another for bim: Hawn v. Stotler, 208 Pa. 610; Michener v. Dale, 23 Pa. 59. It is not like a gift in possession of an agent of a decedent unexecuted at tbe time of tbe decedent’s death.
The language used in this case was positive that at tbe particular time (of placing tbe envelope in tbe deposit box) Ralph intended bis son to be tbe owner of tbe contents of that envelope, and be parted with tbe control of tbe stock. It became a completed delivery tbe moment bis father placed tbe certificates in tbe grandfather’s safety-deposit box to which tbe father bad no access. Tbe endorsement on tbe envelope not only positively identified tbe owner and tbe contents, but certified to tbe character of tbe ownership. Tbe certificates endorsed in blank with tbe oral and written statements might just as well bave been filled in with Richard’s name. That they were certificates of stock untransferred on tbe books, is not controlling. They were but evidence of tbe interest owned, and tbe fact that they were not transferred on tbe books was responsible for tbe payment of dividends to tbe one whose name (tbe father) appeared on tbe books of tbe corporation; but tbe ownership of the stock itself, as between tbe parties, is not dependent on tbe transfer on tbe books of tbe corporation, and tbe payment and receipt of dividends therefrom after tbe gift was completed would not destroy its vested character: Reese v. Trust Co., supra. Tbe gift may be sustained as an executed gift even if tbe right to dividends bad been re*5tained for life. If all the essential requisites of a valid gift were present, as in this case, such right to dividends would not defeat the gift or reinvest title parted with: Funston v. Twining, 202 Pa. 88; Leitch v. Diamond National Bank of Pittsburgh, 234 Pa. 557. The intention and delivery were fully complied with in this case.
Judgment affirmed.